Citation Nr: 1802738	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-06 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center and Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1981.  He died in November 2010.  The appellant is his surviving spouse.

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a June 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file was later transferred to the jurisdiction of the Detroit, Michigan RO.  Currently, jurisdiction over the Veteran's claims-file is listed to be with the Pension Management Center of the RO in Milwaukee, Wisconsin.

In April 2015, a videoconference Board hearing was held before the undersigned.  A transcript of this hearing is of record.  At the hearing the appellant requested, and was granted, a 30-day abeyance period to allow for the submission of the Veteran's autopsy results.  While the autopsy report was not submitted within that timeframe, it has since been added to the virtual file.

In a June 2015 decision, the Board denied the appellant's claim.  The appellant appealed the decision to the Court.  In March 2016, the Court issued an order that vacated the June 2015 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the March 2016 Joint Motion by the parties.

In June 2016, the Board remanded the case to the RO for additional evidentiary development, including action needed to comply with the directives of the March 2016 Joint Motion.  The case has now returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence of record indicates that the Veteran suffered from an aortic aneurysm.  The Veteran's death certificate identifies "Dissection and Rupture into pericardial sac" and "Intimal tear of ascending aorta" as leading to his death.  The Veteran's autopsy report shows "Cause of Death: Dissecting thoracic aortic aneurysm" and notes that "there is a jagged irregular tear of the thoracic aorta, 4 cm in length associated with a full thickness defect of the aortic wall."

Recently, in October 2017, the appellant's representative submitted a statement directing the Board's attention to the following: "A review of the service treatment records revealed findings of a "prominent aortic knob" in the 12/3/1968 Report of Medical Examination."  The Board's own review of the Veteran's service treatment records has identified the same notation, confirming that representative's observation.  The appellant's representative now argues that "[w]hether the Dr. could have acted on this finding is unclear, we believe this was a sign of the developing aortic aneurysm.   We support the widow's contention for service connection and ask for further medical opinion, if warranted."

The focus of previous development efforts in this case have been centered on other theories of entitlement, and there is currently no medical opinion of record addressing this significant question of whether the Veteran's documented in-service "prominent aortic knob" represents an early manifestation of the Veteran's later fatal aortic aneurysm or otherwise establishes an etiological link between the Veteran's military service and his aortic aneurysm.  The Board finds that a remand for a medical opinion is indeed warranted to address this significant medical question in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file to an appropriate medical specialist to determine the nature and likely etiology of his fatal aortic aneurysm.  The claims folder must be available for review by the examiner in conjunction with the preparation of the opinion.  Based on review of the record, the examiner should respond to the following:

Please opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal aortic aneurysm manifested during his active duty service, or was otherwise etiologically linked to the Veteran's service.  In answering this question, please specifically discuss, as necessary, the Veteran's pertinent service treatment records and post-service medical records.  In particular, please specifically explain the significance to the etiology of the aortic aneurysm of the in-service "Prominent aortic knob" medically documented in a medical examination report dated December 3, 1968.  Please also consider and discuss as necessary and the notation in the Veteran's autopsy report that there is a "jagged irregular tear of the thoracic aorta . . . associated with a full thickness defect of the aortic wall."

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

